DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 09/21/2021 has been entered. Claims 4, 14, and 15 are cancelled.  Claims 18-21 are newly added. Claims 1-3, 5-13, and 16-21 are pending in this instant application and are currently under examination.   

Priority
This application is a 371 of PCT/US18/42193 filed on 07/14/2018, which claims benefit of US Provisional Application No. 62/574,848 filed on 10/20/2017 and 62/533,071 filed on 07/16/2017.

Information Disclosure Statement
The statement “The IDS filed on 01/26/2020 and marked with ? does not contain any reference”, on page 2 of Non-Final Rejection of 03/23/2021, is withdrawn after IDS Flag Clearance.

Withdrawn Claim Objections/Rejections
The objection of claims 3 and 9 because of improper recitation, as set forth on page 2 of the Non-Final Rejection mailed on 03/23/2021, is withdrawn in view of amended claims.
The rejection of claims 2, 3, 6, 7, 9, and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 3 of the Non-Final Rejection mailed on 03/23/2021, is withdrawn in view of amended claims 2, 3, 6, 9, and 16. Claim 7 depends from claim 6.
The rejection of claims 1-3, 5, 6, 8-10, 12, 13, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Haque et al., as set forth on pages 4 to5 of the Non-Final Rejection mailed on 03/23/2021, is withdrawn in view of amended claim 1. Claims 2, 3, 5, 6, 8-10, 12, 13, and 16 depend from claim 1.

New (necessitated by amendment) Claim Objections
Claim 16 is objected to because of the following informalities: In claim 16, delete the excessive conjunction “or” immediately before the recitation “a gorilla” (line 4). Appropriate correction is required.

New (necessitated by amendment)/Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8-10, 12, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Migdalska-Richards et al. (Synapse 71:e21967, 2017 (First published: 12 March 2017), hereinafter referred to as Migdalska ‘2017).
With regard to structural limitations “a method comprising administering to a monkey a therapeutically effective amount (or a daily dose for a week or more; or a daily dose of about 20-500 mg/day or about 20-1000 mg/day) of ambroxol or salt thereof (or ambroxol hydrocholoride)” (claims 1, 5, 6, 8, 9, and 16): 
Migdalska ‘2017 disclosed Ambroxol hydrochloride administration: nonhuman primates (adult male cynomolgus monkey) underwent oral chronic treatment with ambroxol (Sigma-Aldrich) 22.5 mg/day or ambroxol 100 mg/day for 28 days. They were clinically followed during the experiment timescale for general health, appearance, motor, and nonmotor behavior, and wellbeing (page 2 of 3, left col., para. 2 and 3).
.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-3, 5-13, and 16-21 remain or are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zemel et al. (US 2016/0000737, published on January 7, 2016, hereinafter referred to as Zemel ‘737).
With regard to structural limitations “a method comprising administering to a canine (or a dog), a feline (or a cat), an equine (or a horse), a cow, a pig, or a pet animal a therapeutically effective amount (or a daily dose for a week or more; or at least 1 or 5 years; or a daily dose of about 20-500 mg/day or about 20-1000 mg/day) of ambroxol or salt thereof (or ambroxol hydrocholoride)” (claims 1, 5-9, 11, and 16-21):
Zemel ‘737 disclosed a method of reducing inflammation or diabetes in a pet comprises administering to the pet a pet food, pet treat, pet snack or pet drink composition that comprises: about 0.05 to 5 wt% of leucine and/or about 0.005 to 1 wt% of one or more leucine metabolites; and about 0.0005 to 0.05 wt% of a sirtuin activator. In one embodiment, exemplary sirtuin activators include resveratrol; Rhapontin; Butein; Morin; (-)-Epicatechin; Kaempferol; MCI-186 (3-Methyl-1-phenyl-2-pyrazolin-5-one); HBED (N,N'-Di-(2-hydroxybenzyl)ethylenediamine-N,N'-diacetic acid-H2O); Ambroxol (trans-4-(2-Amino-3,5-dibromobenzylamino)cyclohexane-HCI; and U-83836E ((-)-2-(( 4-(2,6-di-1-Pyrrolidinyl-4-pyrimidinyl)l-piperzainy l)methyl)-3 ,4-dihydro-2,5, 7 ,8-tetramethyl-2H-1-benzopyran-6-ol.2HCI). In some embodiments, the subject is a mammal, including apes, chimpanzees, orangutans, monkeys; domesticated animals (pets) such as dogs, cats, guinea pigs, hamsters, mice, rats, rabbits, and cows, buffalo, bison, horses, donkey, swine, sheep, and goats (page 8/46, [0036-0037]; pages 12/46 to 13/46, [0097]; page 9/46, [0056]). The total daily dose of the composition can include at least about 1, 3, 7 .5, 15, 30, 45, 90 mg or more of a sirtuin activator. The period of treatment or diet supplementation can be for about 1, 2, 3, 4, 5, 6, 7, 8, or 9 days, 2 weeks, 1-11 months, or 1 year, 2 years, 5 years or even longer (page 36/46, [0398-0399]). 
Thus, these teachings of Zemel ‘737 anticipate or, in the alternative, are obvious over Applicant’s claims 1-3, 5-13, and 16-21 because Ambroxol is exemplified in one embodiment, described above. The method of Zemel ‘737 meets all structural limitation of claimed method and would achieve the same intended results or the compound would carry the same properties, including “increasing and/or improving lifespan”, “reduces an age-related symptom or an age-related disease (or selected from a cardiovascular disease… cataracts… or Alzheimer's Disease)”, “the lifespan of the animal is extended by up to about 10%...  control animals”, “inhibits nutrient sensing”, and “induces autophagy”, required by claims 1-3, 10, 12, and 13.

Applicant’s Arguments/Remarks filed on 09/21/2021 have been fully considered. Applicant argued “Howitz et al. includes ambroxol in the list of compounds (Suppl. Table 6) that failed to stimulate SIRT1 (the sirtuin that they are studying in this paper)… the skilled artisan would be taught away from using ambroxol since Howitz et al. teaches that ambroxol is not a sirtuin activator” (p. 6, para. 3 and 4).
In response, these arguments are found not persuasive because of the following reasons. The Ratio to Control Rate (Mean ± SE) of Ambroxol is 1.075 ± 0.0026, which is higher than 1, indicative of SIRT1 activation. Also, Zemel ‘737 teaches specifically that Ambroxol is one exemplary sirtuin activator. Zemel ‘737 or Howitz et al. did not disclose “ambroxol…  failed to stimulate SIRT1”. To overcome the 102 or 103 rejection above, Applicant may including additional active step, such as the assay presented 

New (necessitated by amendment)/Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1-3, 5-7, 10-13, 16, and 19-21 remain or are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 13, and 14 of U.S. Patent No. 10,894,008 (Anderson, published on January 19, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat. ‘008 claims “A method for improving skin barrier function in a subject, wherein said method comprises topically administering a composition comprising a low dose formulation of ambroxol to improve skin barrier function, wherein said low dose formulation comprises less than 0.1 % (w/w) of ambroxol and wherein said skin barrier function is measured by… a reduction in the appearance of age spots… an increase in moisturization” (claim 1), “wherein composition comprises ambroxol hydrocholoride”(claim 9), “wherein composition is topically applied several times over a given period of time, e.g., once daily, twice daily dose, three times daily” (claim 13), and “wherein the composition is topically applied for at least 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 years” (claim 14). Pat. ‘008 defined that the “subject” is a rodent (e.g., a guinea pig, a hamster, a rat, a mouse), murine (e.g., a mouse), canine (e.g., a dog), feline (e.g., a cat), equine (e.g., a horse), a primate, simian (e.g., a monkey or ape), a monkey (e.g., marmoset, baboon), or an ape (e.g., gorilla, chimpanzee, orangutan, gibbon) (col. 5, lines 38-42).
Thus, claims 1-3, 5-7, 10-13, 16, and 19-21 of this instant Application encompass or overlap with claims 1, 9, 13, and 14 of Pat. ‘008. The method of Pat. ‘008 meets all structural limitation of claimed method and would achieve the same intended results or the compound carrying the same properties, 

Applicant’s Arguments/Remarks filed on 09/21/2021 have been fully considered. Applicant argued “Applicants have filed a Terminal Disclaimer over US Patent No. 10,894,008” (p. 6, para. 5).
In response, these arguments are found not persuasive because of the following reasons. There is no record of Terminal Disclaimer over US Patent No. 10,894,008 in the docket.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623